8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Joseph B. SHUMATE, Jr., Debtor.Joseph B. Shumate, Jr., Plaintiff-Appellant,v.Nationsbank;  John R. Patterson, Trustee, Defendants- Appellees.
No. 93-1154.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 4, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Joseph B. Shumate, Jr., Appellant Pro Se.
James F. Douthat, WOODS, ROGERS & HAZLEGROVE, for Appellees.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Joseph B. Shumate, Jr., appeals from the district court's order affirming the bankruptcy court's decision refusing to set aside its 1985 order denying Shumate a discharge in bankruptcy pursuant to 11 U.S.C. § 727 (1988) and also from the district court's order denying his Fed.  R. Civ. P. 59 motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Shumate v. Nationsbank, No. CA-92-765-R (W.D. Va.  Jan. 11, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED